El Juez Asociado Señor Fuster Berlingeri
emitió la opinión del Tribunal.
W
El 17 de abril de 1986, Jaime I. Ríos Colón comenzó a trabajar en la Corporación del Fondo del Seguro del Estado (en adelante Fondo) como empleado provisional. El 1ro de septiembre de 1988, Ríos Colón fue nombrado a un puesto gerencial de carrera como Ayudante del Director Médico, asignado al Dispensario de la Región de Ponce.
El 15 de junio de 1994, Ríos Colón presentó un escrito ante la Junta de Apelaciones del Fondo (en adelante Junta de Apelaciones),(1) el cual ésta acogió como una apelación. En él alegó, en síntesis, que cómo resultado del cambio de gobierno en 1993, se le había marginado en su trabajo y reducido sustancialmente sus deberes y responsabilidades. Adujo que mediante comunicación notificada el 5 de enero de 1994 lo habían trasladado y reclasificado (o ambas co-sas) ilegalmente, y que todo ello se debía a que había sido discriminado por razones de índole política. (2)
*172El 5 de agosto de 1994, Ríos Colón presentó ante la Junta de Apelaciones mía “Solicitud de especificaciones, in-terrogatorio, requerimiento de admisiones y solicitud de producción de documentos” dirigida al Fondo.
Luego de varios trámites procesales y de que el Fondo presentara una segunda solicitud de orden protectora (en la que planteó que Ríos Colón no tenía derecho al descu-brimiento de prueba solicitado), el 20 de octubre de 1994 la Junta de Apelaciones emitió una orden al Fondo dándole un término de cinco (5) días para que entregara “a la parte apelante los documentos solicitados para evitar que ésta se encuentre en un estado de indefensión el día de la vista” o especificara sus objeciones a las preguntas o la solicitud de documentos, si ese fuese el caso.
El 24 de octubre de 1994, el Fondo presentó un recurso de revisión judicial ante el Tribunal Superior, Sala de San Juan. Solicitó que se dejara sin efecto la orden dictada por la Junta de Apelaciones. El 31 de octubre, el Tribunal Superior emitió una orden en la que dio un término a Ríos Colón para que mostrara causa por la cual no debía relevar al Fondo de agotar los remedios administrativos y asumir la jurisdicción sobre el recurso presentado y, por vía de excepción,(3) expedir el auto solicitado y revocar la orden emitida por la Junta de Apelaciones.
Examinada la comparecencia de Ríos Colón,(4) el tribu*173nal de instancia dictó una sentencia el 4 de enero de 1995. En ella, revocó la determinación de la Junta de Apelacio-nes y resolvió que no existe el derecho al descubrimiento de prueba solicitado al referido foro administrativo.
Ríos Colón nos solicitó que revisáramos esa determinación. Luego de complicados trámites procesa-les(5) el 28 de abril de 1995 le dimos un término a la parte recurrida para que mostrara causa por la cual no debíamos expedir el recurso presentado y dictar sentencia para revo-car la dictada por el tribunal de instancia.
El recurrido ha comparecido. Hemos estudiado su com-parecencia y las numerosas mociones presentadas poste-riormente por ambas partes. Estamos en posición de resolver y lo. hacemos según intimado.
HH
La administración del sistema de personal aplicable a todos los funcionarios y empleados gerenciales de carrera del Fondo que no estén cubiertos por convenios colectivos —como es el caso del demandante en el caso de autos— está regida por el Reglamento de Personal de la Corporación del Fondo del Seguro del Estado de 1ro de marzo de 1983 (en adelante Reglamento), el cual incorpora el principio de mérito.(6) El referido Reglamento creó la *174Junta de Apelaciones y le confirió la autoridad para revi-sar: (1) las decisiones del Administrador en casos de desti-tuciones, cesantías, suspensiones de empleo y sueldo, o cualquier acción de carácter disciplinario, Secs. 12.1 y 12.2 del Reglamento, y (2) las decisiones de éste en casos de clasificación o reclasificación de un puesto o de cambio en los deberes, la autoridad o las responsabilidades de un puesto (See. 8.9 del Reglamento).
Las normas de adjudicación adoptadas en el Reglamento aludido establecen que para resolver una apelación presentada por un empleado ante la Junta de Apelaciones, ésta puede ordenar una investigación sobre el particular y luego desestimar la apelación si la considera frívola. En la alternativa, la Junta de Apelaciones puede ordenar la celebración de una vista administrativa con citación a las partes involucradas. Sec. 12.8 del Reglamento. Las decisiones de la Junta de Apelaciones son finales y obligatorias para las partes, sujetas únicamente a revisión por parte de los tribunales. Sec. 12.7 del Reglamento. La Junta de Apelaciones está facultada, además, para dictar las órdenes remediales que procedan, incluso la restitución en el empleo, el pago de salarios dejados de percibir y la concesión de todos los beneficios marginales a que el empleado querellante hubiese tenido derecho. Sec. 12.9 del Reglamento. Nótese, pues, que la vista que se celebra ante la Junta de Apelaciones es propiamente una vista formal, porque en ella se ventilan de manera definitiva al nivel administrativo todos los derechos del empleado, y las determinaciones de hecho de la Junta de Apelaciones están sujetas únicamente al limitado ámbito de la revisión judicial.
*175En relación con los mecanismos administrativos de adjudicación, la Sec. 3.1 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico (en adelante L.P.A.U.), 3 L.P.R.A. see. 2151, dispone, en lo pertinente, lo siguiente:
Cuando por disposición de una ley, regla o reglamento o de este Capítulo una agencia deba adjudicar formalmente una con-troversia, los procedimientos deberán regirse por las disposicio-nes de este subcapítulo.
En todo procedimiento adjudicativo formal ante una agencia se salvaguardarán los siguientes derechos:
(a) Derecho a notificación oportuna de los cargos o querellas o reclamos en contra de una parte.
(b) Derecho a presentar evidencia.
(c) Derecho a una adjudicación imparcial
(d) Derecho a que la decisión sea basada en el expediente. (Énfasis suplido.)
Más específicamente, en cuanto a la aplicabilidad de los mecanismos de descubrimiento de prueba a los procedimientos administrativos adjudicativos, la See. 3.8 de la referida ley dispone que:

See. 2158. Mecanismos de descubrimiento de prueba

(a) Los procedimientos de descubrimiento de prueba no serán de aplicación a los casos de adjudicación administrativa, a me-nos que se autoricen en los reglamentos de procedimiento de adjudicación de la agencia y así lo autorice el funcionario que presida el procedimiento adjudicativo.(7)
En el caso ante nos, no existe controversia en cuanto a que el descubrimiento de prueba fue autorizado por el funcionario correspondiente. Lo único que tenemos que determinar en este caso es, pues, si el reglamento administrativo aplicable autoriza la utilización de los mecanismos de descubrimiento de prueba. En relación con esto, la Sec. 12.7 del Reglamento dispone que:
*176La Junta [de Apelaciones] tendrá facultad para celebrar vistas, tomar juramento, requerir la comparecencia de testigos, expedir citaciones y requerir toda aquella información o prueba que estimare necesaria para la solución del caso. En caso de rebeldía o negativa de alguna persona a obedecer una citación expedida, la Junta gestionará la comparecencia por cualquier medio legal, incluyendo el poder recurrir a un tribunal para hacer efectiva dicha citación. (Enfasis suplido.)
El Fondo alega que el Tribunal a quo no erró en deter-minar que la referida disposición reglamentaria no auto-riza la utilización de los mecanismos de descubrimiento de prueba, porque ésta se refiere únicamente a prueba intere-sada por la Junta de Apelaciones durante la celebración de la vista adjudicativa, y no a prueba interesada por una de las partes durante las etapas anteriores a la celebración de la vista en su fondo. No estamos de acuerdo.
El lenguaje de la disposición reglamentaria antes citada no especifica o limita el momento en que la Junta de Apelaciones puede ejercer la referida facultad. Tampoco limita el requerimiento de información o prueba a aquel que es gestionado por iniciativa exclusiva de la Junta de Apelaciones. Por el contrario, la referida disposición provee una autorización bastante amplia y discrecional a la Junta de Apelaciones para solicitar cualquier prueba que ésta es-time necesaria para la solución del caso y cuando ésta así lo estime. En vista de que dicha disposición es clara y carece de ambigüedad, no debe interpretarse para añadirle limitaciones o restricciones que no surgen de su texto. Román Mayol v. Tribunal Superior, 101 D.P.R. 807 (1973); Román v. Superintendente de la Policía, 93 D.P.R. 685 (1966); Meléndez v. Tribunal Superior, 90 D.P.R. 656 (1964).
Por otro lado, ambas partes aceptan que anteriormente la Junta de Apelaciones, de ordinario, ha interpretado la aludida disposición en favor del uso de mecanismos de descubrimiento de prueba. En el pasado, incluso el propio Fondo ha solicitado el descubrimiento de prueba a *177su favor en otros casos.(8) Reiteradamente hemos recono-cido que la interpretación administrativa de una ley por el funcionario encargado de ponerla en vigor merece gran peso y deferencia. Vázquez v. A.R.P.E., 128 D.P.R. 513 (1991); Asoc. Médica de P.R. v. Cruz Azul, 118 D.P.R. 669 (1987):A.R.P.E. v. Ozores Pérez, 116 D.P.R. 816 (1986); Tormos & D.A.C.O. v. F.R. Technology, 116 D.P.R. 153 (1985); M & V Orthodontics v. Negdo. Seg. Empleo, 115 D.P.R. 183 (1984); Quevedo Segarra v. J.A.C.L., 102 D.P.R. 87 (1974); Román v. Superintendente de la Policía, supra; Ready Mix Concrete v. Comisión Industrial, 92 D.P.R. 37 (1965). Por ello, los tribunales no deben interpretar de manera limi-tante las disposiciones reglamentarias que el organismo administrativo en cuestión haya interpretado liberal-mente, a menos que ello sea estrictamente necesario. En este caso no lo es.
Nótese que la disposición reglamentaria en cuestión le confiere a la Junta de Apelaciones una amplia autoridad para requerir todo tipo de información y documentos que ella estime necesarios para la solución del caso. Se trata de una razonable norma general que le permite a la Junta de Apelaciones la discreción necesaria para resolver bien cada caso, según sus realidades particulares. La parte recurrida plantea que dicha disposición sólo permite que el requerimiento de prueba lo pueda hacer la Junta de Apelaciones únicamente durante la celebración de la vista adjudicativa y por iniciativa propia, pero tal interpretación no tiene buen sentido jurídico. El tipo de prueba necesario *178para la justa solución de un caso como el de autos, que tiene su génesis en unas alegaciones de discrimen político, debe gestionarse antes de celebrarse la vista adjudicativa, para evitar así la dilación excesiva de los procedimientos. Vista la gravedad del daño alegado, si éste existe, debe conjurarse de la manera más rápida y eficaz posible. En estos casos, resulta de mayor utilidad permitir el descubri-miento de prueba previo a la celebración de la vista, para que la evidencia pertinente pueda ser presentada durante la vista de manera organizada, concisa y expedita.
Nótese, además, que la vista que se celebrará oportunamente ante la Junta de Apelaciones en este caso será propiamente una vista formal, según señalamos antes, por lo que existe un interés legítimo de parte del promovente en el previo descubrimiento de prueba, que no está presente cuando se trata de vistas informales. Marrero Caratini v. Rodríguez Rodríguez, 138 D.P.R. 215 (1995). Ello es particularmente así, ya que la posterior revisión judicial de la decisión de la Junta de Apelaciones estará limitada a decidir si dicha decisión está apoyada por prueba sustancial. El derecho del promovente a presentar evidencia para sostener sus planteamientos se ejerce esencialmente ante la Junta de Apelaciones. Impedir o limitar innecesariamente el acceso al descubrimiento de prueba en estos casos, pues, puede dar lugar a que se conculque el debido proceso de ley y las disposiciones de la L.P.A.U. que son pertinentes, 3 L.P.R.A. see. 2151.
Surge claramente del texto reglamentario en cuestión que la única limitación al uso de mecanismos de descubrimiento de prueba es el requisito previo de que la propia Junta de Apelaciones haga una determinación de que la prueba interesada es necesaria para la solución del caso. En ese sentido, la disposición reglamentaria cumple con la intención legislativa de la L.P.A.U. de no complicar superfinamente los procedimientos administrativos ni dejar el descubrimiento de prueba a la merced del capricho *179de las partes. De acuerdo con la disposición reglamentaria en cuestión, en todos los casos ante la Junta de Apelacio-nes, la parte que interese descubrir determinada prueba tiene que someter el correspondiente requerimiento a la Junta de Apelaciones para que ésta determine si la prueba que interesa es necesaria o no para la solución del caso administrativo pendiente. No quiere ello decir, como erró-neamente resolvió el tribunal de instancia, que la necesi-dad de la prueba en cuestión no pueda ser presentada por una de las partes o que dicha prueba no pueda ser reque-rida antes de la celebración de la vista.
Por estas razones, resolvemos que la reiterada interpre-tación de la Junta de Apelaciones de la cuestión ante nos surge razonablemente de la amplia autoridad discrecional conferida a dicha junta por el efecto combinado de la See. 3.8 de la L.P.A.U, 3 L.P.R.A. see. 2158, y la Sec. 12.7 del Reglamento. Erró el tribunal de instancia en determinar que la referida interpretación era contraria a derecho.
HH HH HH
Existen, además, unas consideraciones de alto interés público que apoyan la razonabilidad de la manera en que la Junta de Apelaciones ha interpretado reiteradamente la referida disposición reglamentaria.
El Reglamento, por tener un propósito eminentemente social y en favor de la preservación de los derechos de los empleados de esa agencia, debe ser interpretado liberalmente en favor del empleado, especialmente en casos como el de autos, que surgen de una alegación de discrimen político. En tales casos, el empleado que alega haber sido discriminado necesita de los mecanismos de descubrimiento de prueba para obtener información que, por la naturaleza de las alegaciones, sólo tiene la agencia en su poder. Unicamente así puede el empleado cumplir con los *180rigurosos estándares de prueba aplicables a casos de dis-crimen político.
Anteriormente hemos reconocido la importancia social de proteger el servicio público de los “vaivenes de la política partidista”. (9) Además, hemos resuelto reiteradamente que en Puerto Rico un empleado público de carrera tiene un reconocido interés en la retención de su empleo y en que no lo priven de éste sin concederle unas garantías mínimas, cónsonas con el debido proceso de ley. Véanse: Torres Solano v. P.R.T.C., 127 D.P.R. 499 (1990); Colón v. C.R.U.V., 115 D.P.R. 503 (1984). De igual manera, el Reglamento dispone, además, que un empleado gerencial de carrera que sufra un cambio en los deberes, las responsabilidades o la autoridad de su puesto de manera arbitraria o con propósitos disciplinarios, tiene derecho a apelar cualquier decisión administrativa que le sea adversa a la Junta de Apelaciones, iniciando así un procedimiento adjudicativo formal de sus derechos que, aunque de carácter administrativo, está caracterizado por su derecho a “examinar y presentar toda la prueba pertinente para validar su planteamiento y refutar” la ofrecida por la agencia. Marrero Caratini v. Rodríguez Rodríguez, supra, pág. 224. Aunque bajo la L.P.A.U. un empleado público no tiene un derecho estatutario al descubrimiento de prueba, las consideraciones de orden público mencionadas anteriormente sirven de apoyo para que la agencia administrativa permita que se utilice esta herramienta para obtener la información necesaria para la justa solución del caso.
*181IV
Por los fundamentos expuestos anteriormente, resolve-mos que erró el tribunal a quo en determinar que la Junta de Apelaciones no tiene facultad para ordenar el descubri-miento de prueba que estime necesario para la solución del caso, previo a la celebración de la vista adjudicativa y a instancia de una de las partes. Procede que se expida el auto de “certiorari”; se revoque la sentencia dictada por el Tribunal Superior, Sala de San Juan, el 4 de enero de 1995, y se devuelva el expediente a dicho foro para la continua-ción de los procedimientos conforme a lo aquí resuelto.
El Juez Asociado Señor Negrón García concurrió sin opi-nión escrita. El Juez Asociado Señor Corrada Del Río disintió con una opinión escrita.
— O —

(1) Ríos Colón enmendó su apelación posteriormente, el 29 de julio de 1994, bajo el título de “Despojo de deberes; Reclasificación y/o Traslado ilegal; Impugnación de ascenso”.


(2) Alegó, además, que las actuaciones del Fondo del Seguro del Estado (en adelante Fondo) le habían causado unas pérdidas económicas y de otra índole, por lo *172que solicitó compensación por sus pérdidas, reposición en el empleo y que se dejara sin efecto el nombramiento interino de la persona que estaba llevando a cabo sus labores.


(3) See. 4.3 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. see. 2173.


(4) Tanto en sus múltiples comparecencias ante el Tribunal Superior como ante esta Curia, Ríos Colón ha planteado que la segunda solicitud de orden protectora presentada por el Fondo ante la Junta de Apelaciones del Fondo (en adelante Junta de Apelaciones) no equivalía a una moción de reconsideración, cuya presentación era de carácter jurisdiccional para la presentación de la revisión judicial. Nos parece que tiene razón. Ello no obstante, habida cuenta de que Ríos Colón no se expresó en cuanto a la intención que le notificara dicho foro, en su orden de mostrar causa, de relevar al Fondo de agotar los remedios administrativos, confirmamos la determina-ción que hiciera el Tribunal Superior de asumir jurisdicción en este caso, por vía de excepción al referido requisito jurisdiccional. Véanse las Secs. 3.15 y 4.3 de la Ley de *173Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. sees. 2165 y 2173.


(5) Entre ellos, cabe señalar que Ríos Colón originalmente presentó su escrito de apelación al Tribunal de Circuito de Apelaciones el 6 de febrero de 1995. El 21 de febrero, dicho foro resolvió que de acuerdo con las fechas pertinentes al aspecto procesal del caso, lo correcto hubiese sido que Ríos Colón presentara un escrito de certiorari ante esta Curia bajo las disposiciones vigentes antes de entrar en vigor la Ley de la Judicatura de Puerto Rico de 1994, por lo que nos refirió el expediente para nuestra consideración. En vista de ello, acogimos el recurso presentado como uno de certiorari.


(6) El Art. 6 de la ley habilitadora del Fondo, Ley Núm. 45 de 18 de abril de 1935, según enmendada, 11 L.P.R.A. see. 8, conocida como la Ley del Sistema de Compensaciones por Accidentes del Trabajo, faculta al Administrador del Fondo a organizar y administrar su propio sistema de personal sin sujeción a la ley de personal aplicable a los empleados públicos, pero sujeto al principio de mérito. *174Laboy v. E.L.A., 115 D.P.R. 190, 192-193 (1984). Además, bajo las disposiciones de la Sec. 10.6 de la Ley de Personal del Servicio Público de Puerto Rico, Ley Núm. 5 de 14 de octubre de 1975, según enmendada, 3 L.P.R.A. see. 1338, el principio de mérito es aplicable a las agencias e instrumentalidades del Gobierno de Puerto Rico excluidas de la referida ley, en cuanto a su personal no unionado. Reyes Coreano v. Director Ejecutivo, 110 D.P.R. 40, 49-50 (1980).


(7) La referida sección dispone, además, que cuando el procedimiento adjudica-tivo es iniciado por la agencia, el querellado siempre tendrá derecho a utilizar los mecanismos de descubrimiento de prueba.


(8) ei Fondo alegó en el tribunal de instancia que su anterior posición era inco-rrecta y que la había cambiado. El tribunal de instancia, por su parte, resolvió que la interpretación que el Fondo le hubiese dado anteriormente a la disposición regla-mentaria en cuestión no le impedía cambiar su posición si entendía que era incorrecta. Estamos de acuerdo. Ello no obstante, cabe señalar que la interpretación administrativa que merece deferencia judicial en este caso, como discutiremos más adelante, es la de la Junta de Apelaciones y no la de la Corporación del Fondo del Seguro del Estado, la cual, en el contexto de casos como el de autos, no es el foro administrativo encargado de implantar la referida disposición reglamentaria, sino una de las partes implicadas en la controversia.


(9) En Orta v. Padilla Ayala, 131 D.P.R. 227 (1992), dijimos que nuestra Cons-titución, leyes y reglamentos prohíben que se discrimine en el empleo por razones político-partidistas y que en la medida en que se respete el derecho de los empleados públicos que ostentan puestos de carrera a servir libres de prácticas discriminato-rias, “se mejorará la administración pública, los servicios que el Estado tiene que prestar —y por los cuales pagan monetariamente todos los ciudadanos-— y el Pueblo fortalecerá su fe en la democracia y en sus instituciones gubernamentales”. Id., pág. 231.